Citation Nr: 0612944	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




INTRODUCTION

The veteran served on active duty from February 1960 to April 
1964 and from July 1966 to November 1968.

This came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
an increased (compensable) rating for bilateral hearing loss.


FINDING OF FACT

The veteran has level II hearing in the right ear and level 
III hearing in the left ear with bilateral speech 
discrimination of 88 percent.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law redefined the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002).  In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in March 2004, and a 
September 2002 letter regarding the VCAA, the veteran was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate his 
claim and the evidence not of record that is necessary for a 
higher rating.  

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
September 2002 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In December 2005, the veteran submitted additional 
medical reports, for which he waived initial RO review.  

VA has taken all appropriate action to develop the veteran's 
claims.  See 38 U.S.C.A. § 5103A.  He was notified and aware 
of the avenues through which he might obtain evidence to 
substantiate his claims, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was also afforded a VA examination in 
conjunction with his claim.  Subsequent to that examination, 
the veteran submitted additional audiogram findings dated in 
May 2005.  However, as discussed below, the report does not 
show a significant change in decibel levels so as to justify 
another examination at this time.  Under these circumstances 
the evidence currently of record is adequate to adjudicate 
this appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board also notes that in this case the veteran was 
provided notice of the VCAA prior to the initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claims.  The failure to use the 
exact language of the fourth element was harmless error.  In 
sum, VA has taken all appropriate action to develop the 
veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The Board finds no prejudice to the veteran in proceeding 
with the issuance of the claim for a compensable rating for 
hearing loss.  This is because the Board has determined, as 
explicated below, through the required "mechanical," 
objective application of relevant regulations, that the 
veteran's hearing impairment does not qualify him for a 
compensable rating.  Since the claim for an increased rating 
is being denied, no effective date will be assigned, so there 
can be no possibility of any prejudice to the veteran.   

Factual Background

The veteran was afforded a VA audiological examination in 
October 2002.  The examiner noted that previous audiology 
clinic records were reviewed.  The veteran reported that his 
hearing loss began after an incident of acoustic trauma in 
1967 while on security patrol.  His primary hearing 
complaints included frequently needing things repeated, often 
missing portions of conversation and needing to face the 
speaker to hear more of conversations.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
65
75
LEFT

35
45
70
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right and the left ears.  The diagnosis was 
mild to severe sensorineural hearing loss (SNHL) at 1000 Hz 
to 4000 Hz, right and left ears.  

A private audiological evaluation report from the Central 
Florida Speech and Hearing Center was performed later in 
October 2002.  Audiogram results were attached.  The 
impressions were moderate sloping to severe SNHL on the right 
and profound SNHL on the left.  

In May 2005, VA outpatient treatment records show that 
objective examination revealed slight to profound SNHL on the 
left and slight to severe sloping SNHL on the right.  The 
assessment was that the veteran was a hearing aid candidate.  
Audiogram results were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

40
45
70
80
LEFT

40
45
70
85

Speech recognition was noted to be "good" bilaterally but 
no percentages were annotated.  VA audiology records dated in 
June 2005 show that the veteran attended a hearing aid 
orientation for use and maintenance of hearing aids.   

The veteran testified at a hearing at the RO in December 
2005.  The veteran described how his hearing affected his 
ability to communicate normally with others.  Hearing 
transcript (T.) 5, 6.  He explained how he has trouble 
distinguishing words.  T. 8.     

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. 
§ 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  The Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 38 C.F.R. § 4.85 (2005).

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2005).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b).

Initially, the Board notes that the results of the 
audiometric tests conducted by the VA in conjunction with an 
official rating examination in October 2002 fail to 
demonstrate that a compensable evaluation is warranted for 
the veteran's service-connected bilateral hearing loss.  That 
is, the audiological results from that evaluation revealed an 
average puretone threshold hearing level of 54 dB for the 
right ear, with a speech discrimination score of 88 percent.  
An average puretone threshold hearing level of 59 dB with a 
speech discrimination score of 88 percent was reported for 
the left ear.  Application of these scores to table VI in the 
rating schedule results in a designation of "II" for the 
right ear and a designation of "III" for the left ear.  When 
applied to table VII, this results in a noncompensable (0 
percent) evaluation under Diagnostic Code (DC) 6100.

The Board recognizes that the veteran submitted a private 
audiological report and evaluation in which audiological 
testing was accomplished later in October 2002.  
Nevertheless, by regulation, examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85.  Since the private examination report does not appear 
to have been accomplished in the controlled setting as 
required by regulation, the findings are of little probative 
value.  

There is another VA audiologic report of record dated in May 
2005 VA.  These findings show a minimal incremental increase 
in some levels.  There is no indication of the requisite 
speech discrimination percentages, though the examiner 
described speech recognition as "good."  Application of 
these more recent scores to table VI results in a designation 
of "III" for the right ear and a designation of "III" for the 
left ear when the same speech recognition percentages are 
utilized.  When applied to Table VII, this continues to 
result in a noncompensable (0 percent) evaluation under DC 
6100.

The Board has also considered section 4.86(a).  Given that 
the evidence does not reflect puretone thresholds of 55 dB or 
more at 1000, 2000, 3000, and 4000 Hertz, consideration of 
Table VIa is not warranted. Consideration of section 4.86(b) 
is also not warranted, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 dB or less at 
1000 Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz.

As indicated above, ratings for hearing loss are determined 
by a "mechanical" application of the ratings schedule to 
audiometric findings.  Lendenmann, 3 Vet. App. at 345.  
Application of the ratings schedule to the above audiometric 
findings, therefore, does not warrant the assignment of a 
compensable rating.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2005).  
There is no showing that the veteran's service-connected 
bilateral hearing loss presents such an exceptional or 
unusual disability picture so as to preclude the use of the 
regular rating criteria.  In this regard, the veteran has not 
been hospitalized for this disability during the appeal 
period.  The veteran has also credibly and clearly explained 
the effects of his hearing on his day-to-day interactions.  
However, the rating criteria described above have been 
designed to contemplate the average impairment of earning 
capacity resulting from the effects of service-connected 
disability.  38 U.S.C.A. § 1155.  There is nothing in the 
record to indicate that the use of the regular rating 
criteria is rendered ineffective in this case.  Accordingly, 
referral of the case for consideration of an extraschedular 
rating is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


